Citation Nr: 1707445	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO. 09-04 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral hand disorder, to include degenerative joint disease. 

2. Entitlement to service connection for a bilateral leg disorder, to include bilateral knee degenerative joint disease. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to October 1969, and from October 1977 to November 2003. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.


REMAND

In July 2015, the Board remanded the claims on appeal for VA examinations and nexus opinions regarding the claimed hand and leg disorders.  Specifically, the Board directed that the VA examiner opine as to whether any currently or previously diagnosed disorders of the hands and legs were etiologically related to the Veteran's military service or secondary to any of the Veteran's service-connected disabilities. 

Following an upper extremity examination, the VA examiner did not diagnose a current hand disability.  While he provided a negative nexus opinion, the VA examiner's rationale was based solely on finding no objective evidence of a current hand disorder upon examination.  The VA examiner did not discuss any previously diagnosed hand disorder. 

Following a lower extremity examination, the VA examiner diagnosed degenerative joint disease in both knees.  While he provided a negative nexus opinion, the VA examiner's rationale was based solely on finding no objective evidence of an injury or disease involving the knees during service.  The VA examiner did not discuss the 

Veteran's complaints of symptoms during service and did not provide an opinion that discussed the relationship of the bilateral knee disorder to the Veteran's service-connected disabilities. 

Accordingly, the opinions provided by the VA examiner are inadequate.  The Board specifically directed that the VA examiner provide opinions regarding any currently or previously diagnosed disorders involving the hands and legs in relationship to both the Veteran's military service and his service-connected disabilities. The opinions provided by the VA examiner do not comply with the Board's order. Moreover, the VA examiner did not discuss the lay contentions of the Veteran, including reports of in-service symptoms.  Instead, the examiner relied solely on the absence of documented injuries in service treatment records as rationale for his opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that an examination was inadequate where the examiner did not comment on the veteran's report of an in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  Therefore, addendum medical opinions are required. 

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

Regardless of the Veteran's response, the RO must attempt to obtain any pertinent, outstanding VA medical records, and associate them with the claims file.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. Thereafter, the claims file must be returned to the VA examiner who performed the February 2016 VA examination for addendum medical opinions regarding any currently or previously diagnosed disorders of the hands and legs, including but not limited to degenerative joint disease.  If the February 2016 VA examiner is unavailable or unable to provide an opinion, the case must be forwarded to another appropriate examiner.

After a review of the evidence of record, to include any newly associated medical evidence, the VA examiner must provide an opinion as to whether any currently or previously diagnosed disorders of the 

hands and legs, including but not limited to degenerative joint disease of the knees, are related to the Veteran's military service.  The VA examiner must also provide an addendum medical opinion regarding whether any currently or previously diagnosed disorders of the hands and legs, including but not limited to degenerative joint disease of the knees, are caused or aggravated, to any degree, by a service-connected disability.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated. If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO. Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

